 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:13-CR-0124-TOR-1
 8                              Plaintiff,
                                                   ORDER DENYING
 9          v.                                     RECONSIDERATION

10    AARYANA LEIGH MALCOLM,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Pro Se letter to the Court construed

13   as a motion for reconsideration of the Court’s denial of appointment of counsel.

14   ECF No. 316. The Court—having reviewed the letter/motion, the record, and files

15   therein—is fully informed.

16         The Criminal Justice Act states that “representation may be provided for any

17   financially eligible person” who is seeking relief under 28 U.S.C. § 2255 if “the

18   court determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2).

19   There is no pending § 2255 motion. Defendant may contemplate seeking to file

20   another § 2255 motion, but the grounds for such relief have not been identified and



     ORDER DENYING RECONSIDERATION ~ 1
 1   thus, there is no basis upon which this Court could find the interests of justice

 2   requires the appointment of counsel.

 3            ACCORDINGLY, IT IS HEREBY ORDERED:

 4            Defendant’s Pro Se letter to the Court construed as a motion for

 5   reconsideration of the Court’s denial of appointment of counsel (ECF No. 316) is

 6   DENIED.

 7            The District Court Executive is hereby directed to enter this Order and

 8   furnish copies to the parties. The Court further certifies that there is no basis upon

 9   which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P.

10   22(b).

11            DATED November 28, 2018.

12

13                                     THOMAS O. RICE
                                Chief United States District Judge
14

15

16

17

18

19

20



     ORDER DENYING RECONSIDERATION ~ 2
